Citation Nr: 0108004	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-08 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than March 6, 1997, 
for a grant of dependency and indemnity compensation.  



REPRESENTATION

Appellant represented by:	Dollie M. Compton, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to July 
1970.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that granted service connection for the 
cause of the veteran's death.  Through her attorney-
representative, the appellant disagreed with the effective 
date assigned for the grant of the benefit, and this appeal 
ensued.  In January 2001, the appellant gave sworn testimony 
before the undersigned Board member at the RO.  A transcript 
of that hearing is of record.  The matter is now before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died in June 1988.  

3.  The appellant's original claim of entitlement to service 
connection for the cause of the veteran's death was received 
in July 1988 and denied by a rating decision dated in 
November 1988.  

4.  Although the appellant filed a timely notice of 
disagreement with the November 1988 rating decision, she 
failed to perfect her appeal by filing a timely substantive 
appeal following the issuance of a statement of the case to 
her and her representative in March 1989.  

5.  Thereafter, the appellant filed several applications to 
reopen her claim, but the RO consistently denied these 
applications.  A rating decision dated in May 1991 continued 
the previous denial of her claim for service connection for 
cause of death, and the appellant and her then attorney-
representative were properly informed of this determination 
in a letter dated in July 1991.  However, a timely notice of 
disagreement was not thereafter received.  

6.  On March 31, 1992, the appellant filed another 
application to reopen her previously denied cause of death 
claim.  

7.  Despite requests from the RO for submission of new and 
material evidence in connection with her application, the 
last request dated in January 1994, the appellant failed to 
submit any such evidence, despite her stated intent to do so, 
within a year of the January 1994 request.  

8.  The appellant's latest application to reopen her claim 
for service connection for cause of death was received on 
March 6, 1997; dependency and indemnity compensation was 
later granted, based on service-connected death, effective 
from the date of receipt of her application to reopen.  



CONCLUSION OF LAW

The criteria for an effective date earlier than March 6, 
1997, for a grant of dependency and indemnity compensation 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.109, 3.158, 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran died in June 1988.  The 
following month, the appellant filed her original claim (VA 
Form 21-534) of entitlement to service connection for the 
cause of the veteran's death.  

However, the appellant's initial claim was denied by a rating 
decision dated in November 1988, and the appellant was so 
informed the following month.  Although she filed a timely 
notice of disagreement with this determination, she failed to 
perfect her appeal by filing a timely substantive appeal 
following the issuance of a statement of the case to her and 
her then representative in March 1989.  The November 1988 
rating decision therefore became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160, 20.200, 20.302, 
20.1103 (2000).  

In this regard the Board notes that the letter accompanying 
the statement of the case, which was also provided to the 
appellant's representative, advised her to read the letter 
and the attachments carefully.  She was therein told that she 
should set forth argument or a "Substantive Appeal" in the 
attached VA Form 1-9.  She was instructed to say, in her own 
words, what benefit she wanted, what facts in the statement 
she disagreed with, and any error she believed was made by 
the RO in applying the law.  She was further advised that 
when the form was returned, the case would be sent to the 
Board for a decision.  

VA Form 1-9 was not returned, nor was there received any 
correspondence containing the necessary information.  Rather, 
in August 1989, the appellant filed an application to reopen 
her claim and submitted evidence in conjunction with the 
application.  However, the application was denied in a rating 
decision dated in September 1989 that confirmed the prior 
denial.  The appellant was informed of this decision later in 
September but did not initiate an appeal.  Instead, she filed 
a new application to reopen, which was received in November 
1989 and which enclosed additional medical evidence.  This 
application to reopen was also denied in a confirmed rating 
decision dated later in November, from which the appellant 
did not appeal.  

In April 1991, the appellant again attempted to reopen her 
previously and finally denied claim.  She filed a statement 
in support of her claim from a private physician dated in 
June 1988.  A rating decision dated in May 1991 considered 
the newly submitted evidence but continued the previous 
denial of the claim.  In July 1991, the appellant and her 
then attorney-representative were notified of this 
determination and of the appellant's appellate rights, but a 
timely notice of disagreement was not received.  

In March 1992, the appellant filed another application to 
reopen and indicated that she would be submitting new and 
material evidence in support of the application.  She also 
reported that "[m]y Power of Attorney is in favor of the 
Veterans of Foreign Wars."  Because the appellant had 
recently been represented by an attorney, the RO in a letter 
dated May 1, 1992, sought clarification of her 
representation, since the RO had no record of her having 
appointed the VFW as her representative.  


The RO continued as follows:  

We denied your claim for service-
connected death benefits on July 15, 
1991, and we are unable to reopen your 
claim unless we receive new and material 
evidence.  If you need assistance in 
obtaining records, tell us what is needed 
and supply us with the necessary 
authorization for the release of 
information on the enclosed VA Form 21-
4192 [sic].  We will attempt to obtain 
the information for you.  


In a statement in support of claim dated August 4, 1992, the 
appellant stated:  

In reference to VARO letter dated May 1, 
1992 in regards to my claim for DIC 
benefits[,] I do desire the Veterans of 
Foreign Wars to be my [a]ppointed 
representative and have attached VA Form 
23-22.  I am also in disagreement with 
your decision to deny me the benefit of 
reopening my claim for the death 
benefits.  

Although dated in August 1992 and filed with the Virginia 
Department of Veterans Affairs on August 7, 1992, this 
statement was not received in the RO until July 1993, more 
than a year following the RO letter of May 1, 1992.  The 
Virginia Department of Veterans Affairs is not a part of the 
United States Department of Veterans Affairs.  Under the law, 
a claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction (here, 
the RO) within one year from the date that the agency mails 
the notice of the determination to the claimant.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).  In addition, the law 
provides that a notice of disagreement "must be in writing 
and be filed with the activity which entered the 
determination with which disagreement is expressed."  Id.  
(Emphasis added.)  Here, that activity was the RO in Roanoke, 
but the notice of disagreement was not received at that 
activity until more than a year following the May 1, 1992, 
letter.  

The RO in a letter to the appellant dated January 6, 1994, 
advised the appellant that her notice of disagreement was 
"not in order."  The RO stated that the appellant had 
indicated in her correspondence of March 30, 1992, that she 
had new and material evidence to support her claim for 
service-connected death benefits and that the RO's letter of 
May 1, 1992, had informed her that until this new and 
material evidence was received, her claim could not be 
reopened.  The RO stated:  

As of this date[,] we have received no 
new or material evidence from you.  
Therefore you have no well grounded claim 
to disagree with.  

If you have any new or material 
evidence[,] please furnish it to us and 
we will consider your claim for benefits.  

The appellant's formal claim for service connection for the 
cause of the veteran's death, set forth on VA Form 21-534, 
was received on March 6, 1997.  The rating determination 
dated in May 1998 granted service connection for cause of 
death, and thus dependency and indemnity compensation, 
effective from the date of receipt of the formal claim, 
choosing to regard the claim as one for death compensation as 
well as death pension.  The law requires VA to consider a 
claim for death pension filed by a surviving spouse as also a 
claim for death compensation or dependency and indemnity 
compensation.  38 U.S.C.A. § 5101(b)(1) (West 1991); 
38 C.F.R. § 3.152(b)(1) (2000).  

It is contended by and on behalf of the appellant that she is 
entitled to an effective date for the grant of dependency and 
indemnity benefits retroactive to the date of receipt for her 
original claim for service connection for the cause of the 
veteran's death in 1988.  

Under governing law, however, the effective date for a grant 
of service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  A claimant may not receive an 
effective date earlier than the date of his or her 
application to reopen a previously and finally denied claim.  
Smith v. West, 11 Vet. App. 134, 138 (1998); see Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993) (effective date for 
reopened claim cannot be the date of the original claim).  

The record unequivocally demonstrates that the initial rating 
denial of the appellant's claim for cause of death, and 
denials of several subsequent attempts to reopen, became 
final in the absence of a timely filed substantive appeal and 
timely filed notice of disagreement, respectively.  The 
appellant and her then attorney-representative were informed 
in a letter dated July 15, 1991, of the rating decision of 
May 23, 1991, that continued the prior denial of her claim 
for cause of death.  The notification letter explained the 
reasons for the denial and also contained a VA Form 1-4107, 
which explained her appellate rights.  For a rating decision 
to become final, there must be written notification to the 
claimant and her representative, if any, specifically 
identifying the benefit being denied.  38 U.S.C.A. § 5104(a) 
(West Supp. 2000); Best v. Brown, 10 Vet. App. 322, 325 
(1997).  The provisions of Section 5104(a) were effective 
with respect to decisions rendered by VA after January 31, 
1990.  See Veterans' Benefits Amendments of 1989, Pub. L. 
101-237, § 115(b), 103 Stat. 2062, 2066.  A statement of the 
claimant's appellate rights must also be provided in order 
for finality to attach.  See 38 C.F.R. §§ 19.114, 19.192 
(1991); 38 C.F.R. §§ 19.25, 20.1103 (2000).  As the May 1991 
confirmed rating decision was properly promulgated and a 
notice of disagreement therewith was not received within a 
year following the date of notification, the rating 
determination became final.  This had the effect of cutting 
off any claim for service connection for cause of death then 
pending.  See 38 C.F.R. § 3.160(c) (2000) (defining a pending 
claim as an application, formal or informal, that has not 
been finally adjudicated).  

However, the appellant's application to reopen her claim for 
service connection for cause of death received on March 31, 
1992, must be addressed from a somewhat different angle, 
although the result is the same.  The RO's letters to the 
appellant dated in May 1992 and January 1994 both treated her 
application to reopen as incomplete because she had not 
submitted new and material evidence with her claim, as she 
indicated that she would.  However, neither letter of 
notification contained a statement of her appellate rights, 
thus indicating that the RO regarded each notification as 
informational in nature rather than as a denial of a benefit 
that could be appealed.  The Board observes that the RO's 
letters of May 1992 and January 1994 were sent to the 
appellant's latest address of record.  See 38 C.F.R. § 3.1(q) 
(2000).  

Then as now, a "claim" or "application" was defined as "a 
formal or informal communication in writing requesting a 
determination of entitlement[,] or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2000).  A 
claimant filing an original claim for benefits and a claimant 
attempting to reopen her claim are both claimants making an 
"application for benefits."  Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  Thus, the appellant's application 
filed in March 1992 remained unresolved when the RO sent her 
its letter of January 1994.  

But the RO's letter of January 1994, at least in the context 
of this case, constituted a request for information in 
connection with an application to reopen.  Under the 
provisions of 38 C.F.R. § 3.158(a), as in effect at all times 
material to this appeal, where evidence requested in 
connection with a claim to reopen is not furnished within one 
year after the date of the request, the claim will be 
considered abandoned.  After the expiration of the one year, 
further action may not be taken unless a new claim is 
received.  Id.  Should the right to benefits be finally 
established, pension, compensation, "or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim."  Id.  
(Emphasis added.)  See Wamhoff v. Brown, 8 Vet.App. 517, 521 
(1996) (where veteran did not report for required examination 
or furnish evidence requested in the RO's letter to him, RO 
was required by 38 C.F.R. § 3.158(a) to consider his claim 
abandoned).  See also 38 C.F.R. § 3.109(a) (to the same 
effect when evidence is not received within a year of 
notification by the RO of the evidence necessary to complete 
an application for benefits, including a claim to reopen).  

The failure to respond to the RO's request of January 1994 
within a year thereafter rendered the underlying application 
to reopen received in March 1992 abandoned.  The next written 
communication received from the appellant was her formal 
claim received by the RO on March 6, 1997.  In setting that 
date as the effective date for the grant of dependency and 
indemnity compensation based on service-connected death, the 
RO granted the appellant the earliest effective date 
allowable under the law.  It follows that her claim for an 
earlier effective date must be denied.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims flied on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and her attorney-
representative were notified in the October 1999 statement of 
the case of the provisions of 38 C.F.R. § 3.109, which, as 
indicated above, are essentially identical to the provisions 
of 38 C.F.R. § 3.158 with respect to evidence requested by 
the RO in connection with claims to reopen.  These provisions 
address the key issue in this case, which is whether the 
appellant abandoned her March 1992 application to reopen when 
she failed to provide new and material evidence - or any 
evidence - requested by the RO in its letters of May 1992 and 
January 1994.  Although the provisions of 38 C.F.R. § 3.109 
were promulgated under 38 U.S.C.A. § 5103(a) as in effect 
prior to November 9, 2000, the effective date of the new law, 
the inquiry before the Board now must focus on the state of 
the law in May 1992 and January 1994, when the appellant was 
contacted in writing by the RO.  On both occasions, the law, 
as embodied in 38 C.F.R. §§ 3.109(a) and 3.158(a), was as set 
forth above.  This means that the underlying claim filed on 
March 31, 1992, was abandoned as of January 6, 1995.  The 
fact that there was a change in the law during the 
prosecution of a claim that has been continuously prosecuted 
since March 6, 1997, does not mean that the new law may now 
be used to bootstrap into a pending claim a claim that had 
been abandoned because of the appellant's failure to 
prosecute several years before the latest application to 
reopen was received in March 1997.  That is to say, the 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.109(a), 
as well as the provisions of 38 C.F.R. § 3.158(a), that were 
in effect in May 1992 and January 1994 are the relevant 
provisions of law for purposes of determining the proper 
effective date for the grant of dependency and indemnity 
compensation in this case.  Otherwise, every change in the 
law during the prosecution of a subsequently filed claim 
could be used to retroactively award benefits that had been 
previously and finally denied.  However, the application of 
such liberalizing legislation is expressly limited by the 
provisions of 38 U.S.C.A. § 5110(g) (West 1991).  It bears 
emphasis that the new law was expressly intended to overturn 
a decision of the Court of Appeals for Veterans Claims that 
dealt with original service connection claims (Morton), not 
to create an exception to the law governing the scope of 
benefits granted under liberalizing legislation or to alter 
the effective date rules contained in title 38 of the United 
States Code and title 38 of the Code of Federal Regulations.  

It must also be observed that the decision in this case 
involves the interpretation of documents that were of record 
before the latest claim was filed.  Even if the new law 
applies to actions taken in this case in 1992 and 1994, it 
would apply only insofar as evidence could be obtained that 
might alter the procedural posture of the case at that time, 
as the Act does not alter the time limits set forth in 
38 C.F.R. § 3.109 of which the appellant was informed.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097 (to be codified at 38 U.S.C. § 
5103(b)).  However, there is no indication anywhere in the 
record that there is evidence that could be secured that 
would alter in the least the record upon which this appeal 
turns.  Although the appellant was questioned on the point 
when she testified in January 2001, she did not point to any 
evidence that could be obtained that would be material to the 
issue before the Board.  She seemed to suggest that she 
relied on her representative to press her appeal of the 
original denial of her claim in 1988 and indicated that it 
was always her intention to appeal.  

The fact remains, however, that no appeal was ever perfected 
prior to the grant of dependency and indemnity compensation 
benefits in this case.  Had an appeal been perfected, it 
would have been incumbent on the RO to forward the appeal to 
the Board.  The record shows no writing constituting a 
substantive appeal received within the timeframe for 
perfecting appeals.  The Board has given careful 
consideration to the appellant's argument which was 
essentially to the effect that she should not be penalized 
for the failure of her representative to take action to 
preserve her appeal rights.  Nonetheless, the Board, and the 
appellant, are bound by the law, which explicitly sets forth 
the manner in which appeals are to be initiated and 
perfected.  Further, the Board concludes that the presumption 
of regularity that attends the administrative functions of 
the Government is applicable and that it is therefore 
presumed that no substantive appeal was filed in this case 
following the issuance of a statement of the case to the 
appellant and her representative in March 1989.  Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 
F.3d 347 (Fed. Cir. 1995) (the law presumes the regularity of 
the administrative process "in the absence of clear evidence 
to the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-
65 (1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 
(1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  
See YT v. Brown, 9 Vet. App. 195, 199 (1996) (the appellant's 
statement that she did not receive the November 1990 
Statement of the Case is not the "clear evidence to the 
contrary" that is required to rebut the presumption of 
regularity that the notice was sent).  See also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption").  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


ORDER

An effective date earlier than March 6, 1997, for a grant of 
entitlement to dependency and indemnity compensation is 
denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

